IN THE SUPREME COURT OF IOWA
                               No. 15–0741

                          Filed October 27, 2017


JASON CANNON,

      Appellant,

vs.

BODENSTEINER IMPLEMENT COMPANY,

      Appellee,

and

WINDRIDGE IMPLEMENTS, LLC, ECK & GLASS, INC. d/b/a EPG
INSURANCE, INC., and CNH AMERICA LLC d/b/a CASE IH,

      Appellees.


      On review from the Iowa Court of Appeals.


      Appeal from the Iowa District Court for Clayton County, John J.

Bauercamper, Judge.



      An implement dealer seeks further review of a court of appeals
decision partially reversing a district court order granting it summary

judgment.   DECISION OF COURT OF APPEALS AFFIRMED IN PART

AND VACATED IN PART; DISTRICT COURT JUDGMENT AFFIRMED.



      Judith M. O’Donohoe of Elwood, O’Donohoe, Braun, White, L.L.P.,

Charles City, for appellant.
                                    2

      A. John Arenz, McKenzie R. Hill, and Brenton M. Tunis of

O’Connor   &   Thomas,    P.C.,   Dubuque,   for   appellee   Bodensteiner

Implement Company.

      Andrew P. Nelson of Meyer, Lorentzen & Nelson, Decorah, for

appellee Windridge Implements, LLC.

      Michael A. McEnroe and Erin P. Lyons of Dutton, Braun, Staack &

Hellman, P.L.C., Waterloo, for appellee ECK & Glass, Inc.

      Richard J. Kirschman of Whitefield & Eddy, P.L.C., Des Moines, for

appellee CNH America, LLC.
                                     3

WIGGINS, Justice.

      An independent contractor providing liquid manure disposal

services purchased a used Case IH tractor from a John Deere implement

dealer. When the tractor proved to be a “lemon,” the contractor brought

claims against multiple parties, including the implement dealer.        The

trial court granted all of the defendants’ motions for summary judgment.

The contractor appealed and we transferred the case to the court of

appeals.

      The court of appeals affirmed the district court in all aspects

except with regard to the district court’s grant of summary judgment on

the contractor’s express warranty claim against the implement dealer.

The implement dealer filed an application for further review, which we

granted.

      On further review, we exercise our discretion and only review the

court of appeals ruling on the express warranty issues. On those issues,

we find the disclaimers contained in the purchase agreement negate any

express warranties allegedly made by the implement dealer. Therefore,

we affirm the decision of the court of appeals in part, vacate it in part,

and affirm the judgment of the district court.

      I. Background Facts and Proceedings.

      Jason Cannon was an independent contractor affiliated for several

years with D & J Pumping, which provides liquid manure disposal

services to operators of livestock confinement facilities in northeast Iowa.

Cannon’s work required a heavy-duty tractor to haul tanks holding

manure off premises to other premises where he would spread the waste

on cropland as fertilizer.   The work is very time sensitive as there are

only brief periods in the spring and fall that are appropriate for the

application.
                                           4

       In October 2010, Cannon was using a John Deere 8430 tractor he

had purchased used from Bodensteiner Implement (Bodensteiner).

Bodensteiner is a John Deere dealership that also deals in used farm

equipment from other manufacturers. The John Deere tractor was not

working properly, and Cannon found himself in need of a tractor. In the

past, Cannon had always purchased John Deere tractors. However, he

worked alongside brothers, Brian and Bruce Mitchell, who used Case IH

tractors, and they spoke favorably of the brand. 1                Cannon knew the

brothers for his whole life and valued their opinions about tractors.

       Cannon had also previously consulted with others about Case IH

tractors and had heard favorable comments about the brand, including

their higher horsepower.         Cannon decided to contact Roger Monroe, a

salesperson at the Bodensteiner branch in Clermont, to inquire about

available Case IH tractors. 2 Cannon had worked with Monroe before in

prior purchases, including the purchase of the tractor he currently

owned and was seeking to trade or sell.              Cannon asked Monroe if the

dealership had any used Case IH 285 tractors.                    Monroe was aware

Cannon would be using the tractor for manure-hauling purposes.

According to Cannon, Monroe “knew exactly what [he] needed.”
       Although the Clermont branch did not have any “red” tractors,3

Monroe was able to find a used Case IH Magnum 305 tractor at

       1Cannon   stated in his September 24, 2013 deposition that he regarded the
Mitchell brothers as knowledgeable about Case IH tractors and looked to them as a
source of guidance. “They said [the Case IH 305 tractors] are . . . phenomenal tractor[s]
and [people who own the Case IH 305] love them, they are . . . great tractor[s].”
       2Cannon     opted in part to go to a John Deere dealer for a used Case IH tractor
because he believed he would get a better deal on his John Deere tractor at a John
Deere dealer and a John Deere dealer would not want to have a “red” tractor (a Case IH
tractor) in its inventory for long.
       3Case IH are often referred to as “red” tractors, as opposed to John Deere “green”
tractors. Farmers and other owners are often very loyal to their brand.
                                       5

Bodensteiner’s Monticello branch. 4        A Case IH dealer sold this tractor

when it was new to Gansen Pumping, which used it in a similar liquid

manure disposal business. Gansen Pumping traded the tractor to the

Monticello branch. At the time of its original sale, the tractor came with

the manufacturer’s warranty.        Gansen Pumping also purchased an

extended warranty entitled “Purchase Protection Plan” (PPP), effective

from November 18, 2008, to April 21, 2013.           The PPP covered certain

powertrain repairs during this period and was transferrable.

      Monroe informed Cannon about the red tractor at the Monticello

branch. According to Cannon, Monroe also told him the tractor “had a

little more horsepower than what [Cannon] had, about the same hours,

[and was a] really good tractor [that] should work great for [him].”

Cannon wanted to confirm the tractor had a big axle and a big draw bar

on it. Monroe agreed to check whether the tractor had these items and

called the Monticello branch to find out. Monroe told him the tractor had

been used to haul manure already “so it was all setup and ready to go[;]

it was all weighted up [and] had the big draw bar ready to go.” Cannon

knew Monroe had never seen the tractor in question.              According to

Cannon, Monroe told him the tractor had been “in the shop” and

“everything [had been] tested out.”

      Monroe admits he told Cannon the tractor was in good condition.

In addition, Monroe spoke with Phil Kluesner, a salesperson at the

Monticello branch who took the Case IH Magnum 305 tractor in on trade

from Gansen Pumping. Monroe relayed to Cannon that Kluesner said it

was a good tractor, had been used satisfactorily for manure pumping,


       4Bodensteiner has dealerships in several locations including Clermont and

Monticello.
                                    6

had passed inspection at the Monticello dealership, and had been driven

around. Cannon also spoke to Neil, a mechanic at the Clermont branch,

about the Case IH Magnum 305. Neil told Cannon that “[Cannon] would

be happy with the horsepower and [with] what [he] was getting.” Cannon

understood Neil was speaking about the Case IH 305 generically and not

about this tractor in particular.

      Monroe informed Cannon if he was interested in the tractor he

could go to Monticello, or Bodensteiner could truck the tractor up to

Clermont.    Bodensteiner was unwilling to transport the tractor from

Monticello to Clermont unless Cannon actually purchased it and paid

the $1000 trucking fee. In return, Bodensteiner agreed to trade tractors

even up with Cannon, which on paper was a $138,000 trade. Monroe

also told Cannon the PPP would be included with the purchase. He was

not, however, familiar with the details of the PPP and suggested Cannon

contact a Case IH dealer for more information. Cannon was in a hurry to

get a new tractor, so he agreed to purchase the tractor without seeing it,

inspecting it, or test driving it. Cannon allegedly told Monroe if it was a

good running tractor and would work for manure pumping he wanted it.

      The following day, October 6, 2010, Cannon signed the contract to

purchase the tractor. The Case IH Magnum 305 arrived at the Clermont

branch, and according to Monroe, he drove it approximately a block or

block and a half and it drove fine. Cannon noted, however, that contrary

to what Monroe had told him, the tractor did not have a big enough draw

bar, so Cannon had to order one.

      Cannon left his John Deere tractor, which he had just traded in, at

Bodensteiner and proceeded to drive the Case IH tractor home. On the

way home, he contacted Windridge Implement (Windridge), an authorized

Case IH dealer, to inquire about the PPP. He also checked whether the
                                         7

PPP effectively transferred to him.       The ten-mile drive to his residence

was uneventful.     Upon arriving at his residence, Cannon proceeded to

hook an empty tank to the tractor and start work for the day. After a

couple of miles, he quickly realized the tractor did not have sufficient

power, which he attributed to the turbocharger.                    A subsequent

inspection revealed twelve turbo bolts were broken and rusted.

Additionally, that same day, the nineteenth gear of the tractor went out,

and shortly thereafter, the hydraulic pump exploded. Within a day or

two of taking delivery, Cannon spoke to Monroe about these issues and

asked for a loaner tractor while Windridge repaired the Case IH. Monroe

advised him this was not possible.

       Many of the initial issues with the tractor have been repaired and

covered under the PPP. However, within a short period, the transmission

overheated and the brakes failed. 5 This has become a recurring problem.

Although numerous Case IH technicians and a field service agent

attempted to address these issues, no one has been able to determine the

underlying cause, and by 2012, Cannon concluded the tractor was a

“lemon” and thus “unfixable.”

       On April 22, 2013, Cannon filed this suit.            After amending his
petition multiple times, Cannon ultimately alleged claims for fraudulent

misrepresentation, breach of implied warranties, breach of an implied

covenant of good faith and fair dealing, and equitable rescission against

Bodensteiner. Cannon brought a breach of contract claim against Eck &

Glass, Inc., the insurer who issued the PPP. Finally, Cannon brought


       5Cannon    subsequently learned the tractor, while owned by Gansen Pumping,
had a significant repair history, including issues with the brakes and transmission
overheating. Cannon asserted “[n]o one at Bodensteiner told him about the history of
the tractor before he bought [it].”
                                            8

claims against CNH America LLC for negligent design, manufacture,

assembly,     testing    and     warning;       breach   of   implied    warranty   of

merchantability;        breach    of   express      warranties;    and     fraudulent

concealment or fraudulent nondisclosure.                 On motions for summary

judgment, the district court dismissed all claims against all defendants.6

With regard to defendant Bodensteiner specifically, the district court

found “[t]he written contract between [the] parties disclaimed any express

warranties other than the extended warranty or PPP, and there is no

dispute that Cannon got the benefit of the PPP.”                  Cannon appealed,

challenging the district court’s ruling in its entirety. We transferred the

case to the court of appeals.

       The court of appeals initially rejected Cannon’s argument that the

disclaimer on the purchase agreement was of no effect because

Bodensteiner provided it after the parties reached an oral agreement.

The court noted Cannon did not raise this issue in the district court, the

district court did not address the issue, and Cannon failed to file a rule

1.904(2) motion. See Iowa R. Civ. P. 1.904(2). We agree with the court of

appeals that Cannon failed to preserve this argument for our review. See

Stammeyer v. Div. of Narcotics Enf’t, 721 N.W.2d 541, 548 (Iowa 2006).

       The court of appeals, however, found a genuine issue of material

fact existed as to whether Monroe’s assurances to Cannon that the

“[tractor] is fit, it is ready, it is field ready” and “was in good condition”

and “ready to go” created an express warranty upon which Cannon

relied.   The court concluded Bodensteiner’s reliance upon the written


       6Defendant AMT Warranty Corp. was previously dismissed from the case on
summary judgment. Cannon also had a claim against Windridge for breach of contract,
and Windridge had filed a counterclaim against Cannon for breach of contract based on
nonpayment of repair bills. They subsequently settled.
                                      9

disclaimers in the purchase agreement was “subject to resolution of

whether Monroe’s representations were mere puffing or opinion” and

“under the facts of this case, resolution of that issue is for the fact

finder.”   The court affirmed the district court on all other issues.

Bodensteiner filed an application for further review, which we granted.

      II. Issues on Appeal.

      When considering an application for further review, we have

discretion to review all the issues raised on appeal or let the court of

appeals decision stand as the final decision on an issue. In re Marriage

of Mauer, 874 N.W.2d 103, 106 (Iowa 2016).           In the exercise of our

discretion, we will only review the court of appeals ruling on the express

warranty issues.    Therefore, the court of appeals decision on all other

issues will stand as the final decision of this court in all other respects.

      III. Scope of Review.

      We review a district court’s ruling on a motion for summary

judgment for correction of errors at law. Des Moines Flying Serv., Inc. v.

Aerial Servs. Inc., 880 N.W.2d 212, 217 (Iowa 2016).          “Our review is

limited to determining whether the law was applied correctly or whether

there is a genuine issue of material fact.” Id. “The moving party has the

burden of showing the nonexistence” of a genuine issue of material fact.

Nelson v. Lindaman, 867 N.W.2d 1, 6 (Iowa 2015) (quoting Hlubek v.

Pelecky, 701 N.W.2d 93, 95 (Iowa 2005)); see also Iowa R. Civ.

P. 1.981(3) (“The judgment sought shall be rendered . . . if the pleadings,

depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a

matter of law.”).   “An issue of fact is ‘material’ only when the dispute

involves facts which might affect the outcome of the suit, given the
                                    10

applicable governing law.” Nelson, 867 N.W.2d at 6 (quoting Wallace v.

Des Moines Indep. Cmty. Sch. Dist. Bd. of Dirs., 754 N.W.2d 854, 857

(Iowa 2008)). “An issue is ‘genuine’ if the evidence in the record ‘is such

that a reasonable jury could return a verdict for the non-moving party.’ ”

Id. (quoting Wallace, 754 N.W.2d at 857).

      IV. Discussion and Analysis.

      A. Was There an Oral Express Warranty? The district court did

not expressly address this issue. Rather, the district court decided even

if Bodensteiner created any oral express warranty regarding the tractor

through Monroe’s conversations with Cannon, the written contract

between the parties disclaimed any express warranty that Bodensteiner

might have made to Cannon. On the other hand, the court of appeals

concluded there was a genuine issue of material fact as to whether

Monroe’s assurances to Cannon that the tractor was fit, field ready, and

in good condition created an express warranty by Bodensteiner.

However, the court of appeals never reached the disclaimer issue.

      For purposes of this appeal, we will assume without deciding, that

Bodensteiner created at least one express warranty regarding the tractor

through Monroe’s conversations with Cannon. We agree with the district

court, however, this part of the case can be resolved by analyzing the

disclaimer issue. Therefore, we vacate that part of the court of appeals

decision finding there was a genuine issue of material fact as to whether

Monroe’s assurances to Cannon created an express warranty.

      B. Was There an Effective Disclaimer? The purchase agreement

used in the transaction is essential to the analysis of the disclaimer

issue. This agreement is a preprinted John Deere products form signed

by Cannon and Monroe on October 6, 2010, at the Clermont branch

shortly before the tractor arrived from the Monticello branch.
                                  11

      The form lists the used 2008 Case IH 305 MFWD tractor as the

“product” with a cash price of $139,000. It also includes under product

the “Case Warranty.” Under trade-in is listed the 2007 John Deere 8430

MFWD tractor with a trade-in value of $138,000 and a balance due of

$1000. Directly below the description of the product and trade-in is the

following language:

      IMPORTANT WARRANTY NOTICE:              The John Deere
      warranty applicable to new John Deere product(s) is printed
      on the back side of this document. There is no warranty on
      used products. The new product warranty is part of this
      contract. . . .    YOUR      RIGHTS    AND     REMEDIES
      PERTAINING TO THIS PURCHASE ARE LIMITED AS SET
      FORTH IN THE WARRANTY AND THIS CONTRACT.
      IMPLIED WARRANTIES OF MERCHANTABILITY AND
      FITNESS ARE NOT MADE AND ARE EXCLUDED UNLESS
      SPECIFICALLY PROVIDED IN THE JOHN DEERE
      WARRANTY.

(Emphasis added.) Below this, Cannon signed his name in the customer

signature space, and Monroe signed as the salesperson accepting for

Clermont Implement.     The reverse side of the purchase agreement

further states,

      WHAT IS NOT WARRANTED – JOHN DEERE IS NOT
      RESPONSIBLE FOR THE FOLLOWING: (1) Used Products;

      ....

      Where permitted by law, neither John Deere [nor] any
      company affiliated with it makes any warranties,
      representations, or promises, express or implied as to the
      quality or performance, or freedom from defects of its
      agricultural products other than those set forth above.

      ....

      NO DEALER WARRANTY – THE SELLING DEALER MAKES
      NO WARRANTY OF ITS OWN AND THE DEALER HAS NO
      AUTHORITY TO MAKE ANY REPRESENTATION OR
      PROMISE ON BEHALF OF JOHN DEERE, OR TO MODIFY
      THE TERMS OR LIMITATIONS OF THIS WARRANTY IN ANY
      WAY.
                                    12

(Emphases added.)     The dealer made the delivery acknowledgment on

October 11, 2010.

      Section 554.2316 provides for the exclusion or modification of

warranties. In pertinent part, it provides,

            1. Words or conduct relevant to the creation of an
      express warranty and words or conduct tending to negate or
      limit warranty shall be construed wherever reasonable as
      consistent with each other; but subject to the provisions of
      this Article on parol or extrinsic evidence (section 554.2202)
      negation or limitation is inoperative to the extent that such
      construction is unreasonable.

Iowa Code § 554.2316(1) (2011). However, whenever words or conduct

tend to limit or negate a seller’s warranty, “the Code requires that the

provision be construed as consistent with the warranty, if such a

construction is reasonable.” Limited Flying Club, Inc. v. Wood, 632 F.2d

51, 57 (8th Cir. 1980); see Iowa Code § 554.2316(1). The parol-evidence

rule, however, limits this requirement. See Iowa Code § 554.2316(1).

      The parol-evidence rule states,

            Terms with respect to which the confirmatory
      memoranda of the parties agree or which are otherwise set
      forth in a writing intended by the parties as a final
      expression of their agreement with respect to such terms as
      are included therein may not be contradicted by evidence of
      any prior agreement or of a contemporaneous oral agreement
      but may be explained or supplemented

            1. by course of performance, course of dealing, or
      usage of trade (section 554.1303); and

            2. by evidence of consistent additional terms unless
      the court finds the writing to have been intended also as a
      complete and exclusive statement of the terms of the
      agreement.

Iowa Code § 554.2202.
                                    13

      Furthermore, this court has stated,

      When the parties adopt a writing or writings as the final and
      complete expression of their agreement, the agreement is
      fully integrated. Determining whether an agreement is fully
      integrated is a question of fact, to be determined from the
      totality of the evidence. The presence of an integration
      clause is one factor we take into account in determining
      whether an agreement is fully integrated. Nevertheless, the
      parol-evidence rule does not prohibit the introduction of
      extrinsic evidence to show “the situation of the parties, . . .
      attendant circumstances, and the objects they were striving
      to attain.” The parol-evidence rule also does not prohibit the
      admission of extrinsic evidence to prove fraud in the
      inducement.

C & J Vantage Leasing Co. v. Wolfe, 795 N.W.2d 65, 85 (Iowa 2011)

(citations omitted) (quoting Kroblin v. RDR Motels, Inc., 347 N.W.2d 430,

433 (Iowa 1984)). Thus, in a fully integrated agreement, a party may not

use extrinsic evidence, such as a prior oral agreement, “solely to vary,

add to, or subtract from the agreement.”     Id.; see Whalen v. Connelly,

545 N.W.2d 284, 290 (Iowa 1996); Kroblin, 347 N.W.2d at 433; see also

Nationwide Agribusiness Ins. v. SMA Elevator Constr. Inc., 816 F. Supp.

2d 631, 690–91 (N.D. Iowa 2011).

      Cannon fails to argue clearly that the purchase agreement is not a

fully integrated document. Although there is no integration clause, there

is no other evidence, other than the argument that there was an oral

express warranty from the dealer regarding the condition of the tractor,

to show that the written document is not fully integrated. This draws

parallels to Bartlett Grain Co., LP v. Sheeder, 829 N.W.2d 18 (Iowa 2013).

In that case, one party was “trying to replace [an] arbitration clause with

its polar opposite—the lack of an arbitration clause.”     Id. at 25.   We

noted the party was not trying to “supplement” the written confirmations
                                    14

but trying to reverse it. See id. We held “[t]he parol evidence rule exists

to prevent this result.” Id.

      Here, if we were to allow the oral affirmations of warranty from the

dealer to aid us in interpreting the purchase agreement, the oral

affirmations would replace, or better yet reverse, the written disclaimers

in the purchase agreement, rather than supplement them.           In other

words, Cannon is attempting to write out of the purchase agreement the

written disclaimers that used products have no warranties and that the

dealer can make no warranty of its own. See Midwest Printing, Inc. v. Am

Int’l, Inc., 108 F.3d 168, 171 (8th Cir. 1997) (“Under Missouri law, the

disclaimer of warranties in a contract document is effective to bar a claim

based on express warranty.”); Iowa Elec. Light & Power Co. v. Allis-

Chalmers Mfg. Co., 360 F. Supp. 25, 34 (S.D. Iowa 1973) (holding “[t]he

language in the warranty clause [was] simply too clear to be subject to”

parol evidence).

      Cases relied upon by Cannon are also distinguishable because

they did not involve issues of a disclaimer. See generally Tralon Corp. v.

Cedarapids, Inc., 966 F. Supp. 812, 824, 826 (N.D. Iowa 1997) (declining

to discuss disclaimer in one price quotation because there were material

issues of fact as to which of two price quotations constituted the terms of

the contract and concluding oral assertions of performance capabilities of

the equipment in question may constitute express warranties); Keith v.

Buchanan, 220 Cal. Rptr. 392, 395–99 (Ct. App. 1985) (concluding

affirmation of vessel’s seaworthiness in sales brochures constituted,

under the circumstances, an express warranty but no discussion of any

disclaimer); Weng v. Allison, 678 N.E.2d 1254, 1256 (Ill. App. Ct. 1997)

(finding the seller’s statements to the buyers concerning the condition of

the car were affirmations of fact that created an express warranty but no
                                      15

discussion of any disclaimer); Redmac, Inc. v. Computerland of Peoria,

489 N.E.2d 380, 383 (Ill. App. Ct. 1986) (finding statements “free of

defects” and would “work for a reasonable period of time” formed part of

the basis of the parties’ bargain but no discussion of any disclaimer);

Pake v. Byrd, 286 S.E.2d 588, 590 (N.C. Ct. App. 1982) (holding under

the circumstances defendant expressly warranted the tractor was in good

condition and free from major mechanical defects with no discussion of

any disclaimer at issue). Still other cases involved warranty disclaimers

that were not obvious or clearly disclosed.         See Jacobson v. Benson

Motors, Inc., 216 N.W.2d 396, 402 (Iowa 1974) (holding disclaimers not

called to the plaintiff’s attention and not sufficiently conspicuous were

devoid of any force or effect); Dailey v. Holiday Distrib. Corp., 260 Iowa

859, 864, 870, 151 N.W.2d 477, 481, 485 (1967) (holding where “[a]n

unqualified purchase order appears on the face of a printed form [and]

contains no reference to special conditions printed on the reverse side

relating to warranties . . . ,” the alleged disclaimer lacked legal effect).

      Several other cases are distinguishable for other reasons.               In

Limited Flying Club, Inc., the buyer of an aircraft signed a document

stating he had inspected the aircraft and accepted it “as is” for the

amount previously agreed upon. 632 F.2d at 53. Thereafter, an expert

inspected the plane and found serious issues.          Id. at 54.    The buyer

alleged   the   FAA-mandated      logbook,   including    the   certificates   of

airworthiness, applied. See id. at 56. The court concluded “[t]he ‘as is’

. . . clause was certainly not a ‘complete and exclusive statement of the

terms of the agreement’ between [the parties].” Id. at 57 (quoting Iowa

Code § 554.2202). It found “[t]he description of the airplane as set forth

in the logbook [constituted] a consistent additional term and may be

introduced to explain the actual agreement between the parties.”               Id.
                                      16

There is nothing remotely akin to an airplane’s FAA-mandated logbook

here.

        Cannon also claims Bodensteiner misinterprets Williams v. Mid-

Iowa Equip., Inc., 223 F. Supp. 3d 866 (S.D. Iowa 2015). In that case,

the federal magistrate granted summary judgment to the auctioneer of a

tractor who allegedly told the buyer that the tractor was “100% field

ready.” 223 F. Supp. 3d at 870, 873. The listing information stated all

equipment was sold “as is” with no guarantees. Id. at 870. In addition,

the invoice stated the seller made no warranties of any kind and all sales

were “AS IS.”       Id.   The buyer did not inspect the tractor before the

purchase.     Id.   After receiving the tractor, the buyer alleged it had a

substantial oil leak, more service hours than the logged hours, which

were noted to be unverified, and less horsepower than advertised. Id.

        In his claims against the seller, the buyer did not raise, however,

any warranty claims. Id. at 871. Rather, he raised breach of contract.

Id.   He claimed the contract was not fully integrated, such that parol

evidence allowed the alleged “100% field ready” representation to be part

of the contract. Id. Since “as is” is readily understood to mean the buyer

is taking the item in its present condition, the court concluded there

would have to have been a meeting of the minds for “100% field ready” to

become a term of the contact. Id. at 872. Assuming the document was

not fully integrated, the court found no evidence that “100% field ready”

was made a term of the contract. Id. It was not contained in the invoice

and Williams paid the invoice thus agreeing to the terms thereon. Id.

        Here, Cannon agreed “[t]he court correctly held that if the

statement ‘100% field ready’ was to be made part of the contract[,] it

should have been referred to in the written contract in light of the ‘as is’

language.”     His only response to the situation at hand is that the
                                     17

disclaimer of warranty information is in very small print and arguably

speaks only to John Deere products.         This is an argument Cannon

should have pursued in the district court, but he failed to do so. See

Segura v. State, 889 N.W.2d 215, 219 (Iowa 2017) (“It is a fundamental

doctrine of appellate review that issues must ordinarily be both raised

and decided by the district court before we will decide them on appeal.”

(quoting Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002))).

      Therefore, assuming the statements made by Monroe constituted

an oral express warranty, we hold the purchase agreement signed by

both parties effectively disclaim such a warranty.

      V. Disposition.

      Finding the disclaimers contained in the purchase agreement

negate any express warranties allegedly made by Monroe through

conversations with Cannon, we affirm the decision of the court of appeals

in part, vacate it in part, and affirm the judgment of the district court.

      DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED IN PART; DISTRICT COURT JUDGMENT AFFIRMED.